DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial office action for application 17/347082 filed 06/14/2021.
Claims 1-16 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 5, 6, 10, 11, 12, 14, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 teach the term “lower grade fatty acid derivatives.”  
Claim 2 teaches the term “lower grade alcohol.”
Claims 3, 5, and 15 teach the term “lower grade diesel.”
The term “lower grade” in claims 1,2, 3, 5, 8, and 15 a relative term which renders the claim indefinite. The term “lower grade” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 6 and 16 teaches the term “renewable components.”
It is not clear what the scope of renewable components.
Claim 4 recites the limitation "the fuel."  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that “the fuel” refers to “fuel component.”
Claim 5 recites the limitation "lower grade diesel component."  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that “lower grade diesel component” refers to “lower grade diesel.”
Claim 8 recites the limitation "alcohol, and water components."  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that “lower grade diesel component” refers to “lower grade diesel.”
Claim 10 recites the limitation "the quality of the microemulsion blend." There is insufficient antecedent basis for this limitation in the claim.  
Furthermore, it is unsure what the quality is referring to.
Claim 10 recites the limitation "the quality of the microemulsion blend."  There is insufficient antecedent basis for this limitation in the claim.  
Furthermore, it is unsure what the quality is referring to.
Claim 12 recites the limitation "the diesel."  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation "optimizing the microemulsion blend."  It is unclear what parameter is being optimized.  
Claim 14 recites the limitation "the diesel." There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitation "lower grade diesel component."  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over WENZEL (USPGPUB 2001/0015030).
Regarding claims 1, 7 and 8, WENZEL teaches a composition as an additive to create clear stable solutions and microemulsions with a combustible liquid fuel to improve combustion.
The composition is taught to include one or more water-soluble alcohols having between 1 to 6 carbon atoms and may be in anhydrous state.  
The composition is taught to include a fatty acid.
The composition is taught to include a source of nitrogen in an anhydrous state or as an aqueous solution.  
WENZEL teaches in the abstract a composition with ethanol (alcohol component), oleic acid (at least one of lower fatty acid derivatives), ammonia, and water (water component).  
WENZEL teaches in paragraphs 179 and 180 that the composition may be used in fuels that include diesel fuels and the fuels (fuel component) forms a microemulsion.
WENZEL does not explicitly teach a cetane-enhancing component.
However, the addition of a cetane enhancer to a diesel fuel would be obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, WENZEL teaches in paragraph 63 that ethanol can be added in anhydrous state or in an aqueous solution.
Regarding claims 3 and 4, WENZEL teaches in paragraphs 179 and 180 that the composition may be used in fuels that include diesel fuels.
Regarding claim 5, WENZEL teaches in paragraph 374 an additive mixture that comprises oleic acid with 16-36 parts by volume with the Diesel: additive ratio is about 65:35 to 95:5.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 6, WENZEL teaches in paragraph 439 renewable components may be added.  
Regarding claims 10-12, WENZEL teaches in the abstract that the combination is preferred to produce minimum smoke, particulates, and noxious gases upon combustion.  (assessing the quality by analyzing and optimizing the amount of contaminates)
Regarding claim 13, WENZEL teaches in paragraph 63 that ethanol can be added in anhydrous state or in an aqueous solution.
Regarding claim 14, WENZEL teaches in paragraphs 179 and 180 that the composition may be used in fuels that include diesel fuels.
Regarding claim 15, WENZEL teaches in paragraph 374 an additive mixture that comprises oleic acid with 16-36 parts by volume with the Diesel: additive ratio is about 65:35 to 95:5.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 16, WENZEL teaches in paragraph 439 renewable components may be added.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WENZEL (USPGPUB 2001/0015030) as applied to claims 1-8 and 10-16 above, and further in view of COLEMAN et al. (U.S. 6607566).
The above discussion of WENZEL is incorporated herein by reference.
WENZEL does not explicitly teach the method of blending of a composition.
However, COLEMAN et al. teach in lines 3-14 of column 6 an in line blending station in which additives are combined with a hydrocarbon petroleum distillate stream.
In-line blending stations are well known in the art and it would be well within one of ordinary skill in the art to use the method of blending that COLEMAN et al. teach.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HART et al. (USPGPUB 2004/0093789) teach compositions to stabilize hydrocarbon fuel with alcohol and water.
BONGART et al. (USPGPUB 2004/0040202) teach fuel compositions comprising diesel, alcohol, with additives.
JORGESEN (USPGPUB 2009/0320957) teaches a portable blending system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771